 1                                              THE HONORABLE ROBERT S. LASNIK
 2

 3

 4

 5

 6
                             UNITED STATES DISTRICT COURT
 7                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 8
     MICHAEL MOI, an individual,
 9                                           No. 2:17-cv-00853-RSL
                        Plaintiff,
10                                           DEFENDANTS’ AND COUNTERCLAIM
             v.                              PLAINTIFFS’ MOTION TO FILE
11                                           DOCUMENTS UNDER SEAL (MOTION
     CHIHULY STUDIO, INC., a Washington      FOR PROTECTIVE ORDER AND
12   corporation; DALE CHIHULY,              SUPPORTING DOCUMENTS)
     individually and as a married person;
13   LESLIE CHIHULY, individually and as a   NOTE ON MOTION CALENDAR:
     married person,                         February 1, 2019
14
                        Defendants.
15
     CHIHULY INC., a Washington
16   corporation; and DALE CHIHULY,
     individually,
17
                        Counterclaim-
18                      Plaintiffs,
19           v.
20   MICHAEL MOI, an individual,
21                      Counterclaim-
                        Defendant
22

23

24

25

26
     MOTION TO FILE DOCUMENTS UNDER SEAL
     (No. 2:17-cv-00853-RSL)                                     Perkins Coie LLP
                                                            1201 Third Avenue, Suite 4900
                                                              Seattle, WA 98101-3099
                                                                Phone: 206.359.8000
     LEGAL143082284.2                                            Fax: 206.359.9000
 1
                                         I.      RELIEF REQUESTED
 2
             Defendants and Counterclaim-Plaintiffs Chihuly, Inc. and Dale Chihuly and defendant
 3
     Leslie Chihuly (collectively, “Defendants” or “Chihuly”) move to seal confidential information
 4
     contained in their Motion for Protective Order and the supporting declaration of Harry H.
 5
     Schneider, Jr (“Schneider Declaration”). The material sought to be sealed includes non-public
 6
     information protected by two confidential business agreements (the “Agreements”), private
 7
     third-party information, and already-sealed orders of this Court (collectively, the “Confidential
 8
     Information”). Good cause exists to support the sealing of the Confidential Information to
 9
     protect the confidentiality of the Agreements and private information of third parties.
10
             This Motion is supported by the authorities set forth below and the Declaration of Ian D.
11
     Rogers (“Rogers Decl.”)
12
                                   II.          FACTUAL BACKGROUND
13
             Concurrently with this motion, Defendants are filing a Motion for Protective Order,
14
     which in turn is supported by the Schneider Declaration. The Motion for Protective Order seeks
15
     to protect sensitive confidential information, and in order to provide an adequate basis for the
16
     Court’s decision, describes the confidential information at issue. Chihuly discussed the same
17
     information in connection with its Motion for Disqualification of Counsel, Dkt. # 19 (Chihuly’s
18
     Motion to Seal dated June 22, 2017), at which time the Court granted Chihuly’s motion to
19
     maintain the information under seal, Dkt. # 55 (Order Granting Chihuly’s Motion to Seal). The
20
     instant motion requests that the Court seal information in a manner consistent with its prior
21
     sealing orders.
22
                                         III.    LEGAL AUTHORITY
23
     A.      The Legal Standard for Sealing Material
24
             The strong presumption of public access to court records ordinarily requires the moving
25
     party to provide compelling reasons to seal a document. Kamakana v. City & County of
26

                                                                               Perkins Coie LLP
     MOTION TO FILE DOCUMENTS UNDER SEAL                                  1201 Third Avenue, Suite 4900
     (No. 2:17-cv-00853-RSL)– 1                                             Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
     LEGAL143082284.2                                                          Fax: 206.359.9000
 1   Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006). But where the underlying motion is non-
 2   dispositive, the showing required to rebut the presumption is far lower. See, e.g., In re Midland
 3   Nat. Life Ins. Co. Annuity Sales Practices Litig., 686 F.3d 1115, 1119 (9th Cir. 2012) (holding
 4   that where the sealed records are “attached to a non-dispositive motion . . . , the usual
 5   presumption of the public’s right of access is rebutted.”); Kamakana, 447 F.3d at 1179 (“The
 6   public policies that support the right of access to dispositive motions, and related materials, do
 7   not apply with equal force to non-dispositive materials.”); Phillips ex rel. Estates of Byrd v. Gen.
 8   Motors Co., 307 F.3d 1206, 1213 (9th Cir. 2002) (“[W]hen a party attaches a sealed discovery
 9   document to a nondispositive motion, the usual presumption of the public’s right of access is
10   rebutted, so that the party seeking disclosure must present sufficiently compelling reasons why
11   the sealed discovery document should be released.”). In the case of a non-dispositive motion, a
12   good-cause showing will suffice to seal any records attached to the motion. Kamakana, 447 F.3d
13   at 1180.
14           Here, the good-cause standard applies because the underlying Motion for Protective
15   Order is non-dispositive. See Traylor Bros. v. San Diego Unified Port Dist., 2009 LEXIS 53827,
16   at *4-*5 (S.D. Cal. June 25, 2009) (finding that because “an order on a motion to disqualify does
17   not resolve the merits of the underlying causes of action, and is only tangentially related to the
18   merits,” the good cause standard for non-dispositive motions applied). Thus, the Court need
19   only find that good cause exists to seal the Confidential Information.
20   B.      The Court Should Redact the Confidential Information
21           Defendants request sealing of the following information:
22                1. references to content protected by the Agreements;
23                2. third-party information; and
24                3. sealed orders of this Court and references thereto.
25   Each type of information is discussed below.
26

     MOTION TO FILE DOCUMENTS UNDER SEAL                                        Perkins Coie LLP
     (No. 2:17-cv-00853-RSL) – 2                                           1201 Third Avenue, Suite 4900
                                                                             Seattle, WA 98101-3099
                                                                               Phone: 206.359.8000
     LEGAL143082284.2                                                           Fax: 206.359.9000
 1            The Agreements. The Motion for Protective Order discusses aspects of the Agreements
 2   that Moi has sought to obtain in discovery. Copies of the Agreements were provided to the
 3   Court under seal as Exhibits A and B to the Declaration of Harry Schneider in Support of
 4   Chihuly’s Motion for Disqualification (Dkt. # 22). And the Court previously sealed both the
 5   Agreements and references to them contained in Chihuly’s briefing materials. Dkt. # 55. The
 6   Court’s prior sealing order is consistent with the weight of authority, as courts often grant
 7   protective orders to protect confidential business agreements. See, e.g., Phillips, 307 F.3d at
 8   1212 (citations omitted); Alcaide v. Thomas, 2015 WL 6087560, at *3 (D. Ariz. Oct. 16, 2015);
 9   Trotsky v. Travelers Indem. Co., 2013 WL 12116152, at *5 (W.D. Wash. Apr. 5, 2013); Edifecs
10   Inc. v. Tibco Software Inc., 2011 WL 6066010, at *1 (W.D. Wash. Nov. 14, 2011); Wacom Co.,
11   Ltd. v. Hanvon Corp., 2008 WL 623631, at *2-*3 (W.D. Wash. Mar. 4, 2008); Hasbrouck v.
12   BankAmerica Housing Serv., 187 F.R.D. 453, 455 (N.D.N.Y. 1999).
13            The Agreements are, for purposes here, materially identical and their terms are explicitly
14   confidential. See Dkt. # 22, Ex. A at 4; Ex. B at 5.1 A confidentiality violation would expose the
15   disclosing party to a claim for breach of contract, and the impacted third parties previously
16   expressed a desire to continue to maintain the privacy and confidentiality of these Agreements.
17   See id. ¶ 8; Ex. A at 6; Ex. B at 7-8. The confidentiality provisions of the Agreements cover and
18   protect additional underlying information related to the Agreements. Id., Ex. A at 4; Ex. B at 5-6.
19   Thus, in addition to the Agreements themselves, the Court should also seal references to
20   information protected by the Agreements. The disclosure of this information could harm
21   Chihuly’s business and further undermine the confidentiality provisions of the Agreements that
22   all parties specifically agreed to, and potentially subject the disclosing party to a claim of breach.
23   As the Court has determined previously, sealing is warranted in this context. See Wacom Co.,
24   2008 WL 623631, at *2-3; Alcaide, 2015 WL 6087560, at *3.
25

26            1
                In order to reduce the amount of information filed under seal, Chihuly relies on information contained in
     its previously sealed filings.
     MOTION TO FILE DOCUMENTS UNDER SEAL                                                    Perkins Coie LLP
     (No. 2:17-cv-00853-RSL) – 3                                                      1201 Third Avenue, Suite 4900
                                                                                        Seattle, WA 98101-3099
                                                                                          Phone: 206.359.8000
     LEGAL143082284.2                                                                      Fax: 206.359.9000
 1           Here, the harm to Chihuly is not only monetary, but would invade the right of Chihuly
 2   and the other parties to the Agreements to negotiate and enter into confidential agreements. See
 3   Alcaide, 2015 WL 6087560, at *3. Given that the competing interest in this case—the public’s
 4   right to access is already lessened for this non-dispositive motion, see In re Midland, 686 F.3d at
 5   1119—good cause supports sealing references to the Agreements.2 See Wacom Co., 2008 WL
 6   623631, at *2-3; Alcaide, 2015 WL 6087560, at *3.
 7           Private information related to third parties. To provide context for the Court’s inquiry
 8   into whether the information at issue is subject to discovery, the Motion for Protective Order also
 9   includes details regarding the involvement of a third party in the creation of the privileged
10   information at issue. Again, this Court previously ordered that this information be maintained
11   under seal. Dkt. # 55. The Court’s decision to do so was sound, as this individual’s privacy
12   interest deserves protection, and these details could expose the individual to embarrassment or
13   unwanted public scrutiny. See Seals v. Mitchell, 2011 WL 1233650, at *3 (N.D. Cal. Mar. 30,
14   2011) (sealing deposition testimony concerning employment records and personnel history to
15   prevent embarrassment for defendant).
16           Sealed court order. Finally, Chihuly seeks to file under seal a sealed ex parte order of
17   this Court, included as Exhibit C to the Schneider Declaration, and references to that order in
18   Chihuly’s Motion for Protective Order. The sealed order implicates the private information
19   discussed above such that the Court has already determined that the order should be kept from
20   public view.
21           In sum, Defendants seek to file a limited amount of Confidential Information under seal:
22   redacted references to third-party information and confidential business agreements, and a copy
23   of a sealed order of this Court. To protect the confidentiality of the Agreements, promote
24
             2
                Because good cause exists to seal the Agreements, any excerpts or specific discussion of the same in
25   briefing should also be sealed. Lisa O. v. Blue Cross of Idaho Health Serv., Inc., 2014 WL 12614479, at *1 (D.
     Idaho July 30, 2014) (recognizing that “discrete instances of information otherwise appropriate for sealing” may
26   also become “intertwined with arguments” to also warrant sealing some briefing).


     MOTION TO FILE DOCUMENTS UNDER SEAL                                                   Perkins Coie LLP
     (No. 2:17-cv-00853-RSL) – 4                                                     1201 Third Avenue, Suite 4900
                                                                                       Seattle, WA 98101-3099
                                                                                         Phone: 206.359.8000
     LEGAL143082284.2                                                                     Fax: 206.359.9000
 1   freedom of contract, and preserve the privacy of third parties, good cause exists to seal this
 2   information.
 3                                       IV.    CERTIFICATION
 4           Pursuant to LCR 5(g)(3)(A), counsel for Defendants certifies that they have met and
 5   conferred with Plaintiff’s counsel regarding the need to file the Confidential Information under
 6   seal, ways to minimize the content to be filed under seal, and other alternatives to filing under
 7   seal. On January 23, 2019, Defendants contacted Plaintiff’s counsel to notify them of the
 8   materials and information that they planned to file under seal, and to inquire if Plaintiff had any
 9   proposal to avoid doing so. Rogers Decl. ¶ 2. Plaintiff’s counsel did not respond. Id.
10                                        V.      CONCLUSION
11           Good cause exists to seal the Confidential Information from the Motion for Protective
12   Order, and the Schneider Declaration.
13

14   DATED: January 24, 2019                            s/ Harry H. Schneider, Jr., WSBA No. 9404
                                                        HSchneider@perkinscoie.com
15                                                      William C. Rava, WSBA No. 29948
                                                        WRava@perkinscoie.com
16                                                      Ian D. Rogers, WSBA No. 46584
                                                        IRogers@perkinscoie.com
17                                                      Perkins Coie LLP
                                                        1201 Third Avenue, Suite 4900
18                                                      Seattle, WA 98101-3099
                                                        Telephone: 206.359.8000
19                                                      Facsimile: 206.359.9000

20                                                      Attorneys for Defendants Chihuly, Inc., Dale
                                                        Chihuly and Leslie Chihuly and Counterclaim-
21                                                      Plaintiffs Chihuly, Inc. and Dale Chihuly

22

23

24

25

26

     MOTION TO FILE DOCUMENTS UNDER SEAL                                        Perkins Coie LLP
     (No. 2:17-cv-00853-RSL) – 5                                          1201 Third Avenue, Suite 4900
                                                                            Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
     LEGAL143082284.2                                                          Fax: 206.359.9000
 1                                    CERTIFICATE OF SERVICE
 2
             I certify that on January 24, 2019, I caused the foregoing to be served on the following
 3
     attorney(s) of record by the method(s) indicated:
 4
     Lincoln C. Beauregard                                  Via U.S. Mail, 1st Class, Postage Prepaid
 5   Evan T. Fuller                                         Via Hand Delivery
     Connelly Law Offices                                   Via Overnight Delivery
 6   2301 North 30th Street                                 Via Facsimile
     Tacoma, WA 98403                                    _X Via ECF
 7   lincolnb@connelly-law.com
     efuller@connelly-law.com
 8
             I certify under penalty of perjury that the foregoing is true and correct.
 9
             DATED this 24th day of January, 2019.
10

11                                                  s/ Harry H. Schneider
                                                    HSchneider@perkinscoie.com
12                                                  Perkins Coie LLP
                                                    1201 Third Avenue, Suite 4900
13                                                  Seattle, WA 98101-3099
14

15

16

17

18

19

20

21

22

23

24

25

26

     MOTION TO FILE DOCUMENTS UNDER SEAL                                         Perkins Coie LLP
     (No. 2:17-cv-00853-RSL) – 6                                           1201 Third Avenue, Suite 4900
                                                                             Seattle, WA 98101-3099
                                                                               Phone: 206.359.8000
     LEGAL143082284.2                                                           Fax: 206.359.9000
